*261The evidence of defendant Brown’s participation in the crime is substantially similar to the evidence received at the same trial against codefendant Renata Hill. Accordingly, for the reasons stated in our prior decision (People v Hill, 52 AD3d 380 [2008]), we conclude that the verdict as to Brown was based on legally sufficient evidence and was not against the weight of the evidence, but that Brown is entitled to a new trial on the gang assault charge because of the charging errors discussed in Hill. We find it unnecessary to reach any other issues raised by Brown.
Defendant Johnson, who personally stabbed the victim, challenges the sufficiency of the evidence establishing the element of serious physical injury. That claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Even without the aid of expert testimony, the jury could have readily inferred from the victim’s testimony and medical records that his stab wounds to his liver and stomach were life-threatening (see e.g. People v Jones, 38 AD3d 352 [2007], lv denied 9 NY3d 846 [2007]). Johnson’s ineffective assistance of counsel claim relating to this issue is likewise without merit.
We find Johnson’s sentence excessive to the extent indicated. Concur—Mazzarelli, J.P., Friedman, Gonzalez, Buckley and Sweeny, JJ.